Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  the limitation “one or more tabs secures to the lid” should read “one or more tabs secured to the lid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “a lid defining an inlet probe opening” and “the lid defining a central inlet probe opening and a plurality of perimeter inlet probe openings distributed around the central inlet probe opening” is unclear because based on Fig. 5, it seems like the central inlet probe is the same as the inlet probe opening, but the way it is claimed it gives the impression that the inlet probe opening and the central inlet probe opening are different inlet probe openings. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “wherein the one or more filter areas are included in the sidewall” is already recited in line 19 of claim 1 from which claim 6 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of co-pending Application No. 16/827,660 in view of Rivera (US 2021/0137302). 
Regarding claims 1 and 15:
Co-pending Application No. 16/827,660
Instant Application No. 17/187,599
1. A beverage brewing device comprising:

a bottom having a bottom perimeter, the bottom having an inner bottom surface and an outer bottom surface opposite the inner bottom surface;

a sidewall including an inner sidewall surface and an outer sidewall surface, the sidewall extending upwardly and outwardly from the bottom perimeter to an upper rim, the upper rim defining a top opening, the bottom and the sidewall combining to define an interior space;

a lid defining an inlet probe opening extending through the lid, the lid being moveable between an open position and a closed position, the lid further being sized to cover the top opening when in the closed position;

a first receptacle indentation positioned at the bottom perimeter and being formed in a portion of the bottom and a portion of the sidewall, the first receptacle indentation extending upwardly from the inner bottom surface and inwardly from the inner sidewall surface, the first receptacle indentation forming a first interior receptacle indentation wall protruding into the interior space and being surrounded by the inner bottom surface and the inner sidewall surface;

one or more filter areas defined in at least one of the sidewall and the bottom; and

one or more grooves extending inwardly from the outer sidewall surface and extending from the outer bottom surface at least partially toward the top opening;

wherein the inner sidewall surface, the first interior receptacle indentation wall, the inner bottom surface, and the one or more filter areas are configured to combine to hold a brewing material when the brewing material is placed in the interior space.
1. A beverage brewing cartridge comprising:

a bottom having a bottom perimeter, the bottom having an inner bottom surface and an outer bottom surface opposite the inner bottom surface;

a sidewall including an inner sidewall surface and an outer sidewall surface, the sidewall extending upwardly and outwardly from the bottom perimeter to an upper rim, the upper rim defining a top opening, the bottom and the sidewall combining to define an interior space;

a lid defining an inlet probe opening extending through the lid, the lid being moveable between an open position and a closed position, the lid further being sized to cover the top opening when in the closed position, the lid defining a central inlet probe opening and a plurality of perimeter inlet probe openings distributed around the central inlet probe opening;

a receptacle indentation positioned at the bottom perimeter and being formed in a portion of the bottom and a portion of the sidewall, the receptacle indentation extending upwardly from the inner bottom surface and inwardly from the inner sidewall surface, the receptacle indentation forming a first interior receptacle indentation wall protruding into the interior space and being surrounded by the inner bottom surface and the inner sidewall surface; and

one or more filter areas defined in the sidewall;

wherein the inner sidewall surface, the first interior receptacle indentation wall, the inner bottom surface, and the one or more filter areas are configured to combine to hold a brewing material when the brewing material is placed in the interior space.
15. A beverage brewing device comprising:

a lid defining an inlet probe opening; 

a body comprising:

a sidewall having a circular upper rim for engagement with the lid in the closed position, a lower edge defining a lower perimeter, and an inner sidewall surface extending between the upper rim and the lower edge;

a bottom surface having an inner bottom surface and an outer bottom surface opposite the inner bottom surface, the bottom surface extending across the lower perimeter such that the inner bottom surface intersects the inner sidewall surface, the inner sidewall surface and inner bottom surface combining to form an internal volume; and one or more grooves extending inwardly from an outer sidewall surface of the sidewall and extending from the outer bottom surface at least partially toward the circular upper rim;

one or more filter areas defined in the body;

wherein the sidewall, the bottom surface, the receptacle wall, and the one or more filter areas are configured to, in combination, retain a dry beverage medium within the internal volume; and

whereby a liquid is insertable through the central opening of the lid and will flow out of the internal volume through the one or more filter areas.
10. A beverage brewing cartridge comprising: 

a lid defining an inlet probe opening and one or more first twist-lock features; 

a body comprising:

a sidewall having a circular upper rim for engagement with the lid in the closed position, a lower edge defining a lower perimeter, and an inner sidewall surface extending between the upper rim and the lower edge and an outer sidewall surface extending between the upper rim and the lower edge, the sidewall defining one or more second twist-lock features configured to engage the first twist lock features;

a bottom wall having an inner bottom surface and an outer bottom surface opposite the inner bottom surface, the bottom surface extending across the lower perimeter such that the inner bottom surface intersects the inner sidewall surface, the inner sidewall surface and inner bottom surface combining to form an internal volume; and

one or more filter areas defined in the body;

wherein the sidewall, the bottom wall, the receptacle wall, and the one or more filter areas are configured to, in combination, retain a dry beverage medium within the internal volume.


Regarding claim 1, as shown in the table above, claim 1 of co-pending Application No. 16/827,660 teach all the elements of the claimed invention as set forth above, except for, wherein the lid defines a central inlet probe opening and a plurality of perimeter inlet probe openings distributed around the central inlet probe opening.
Rivera teaches a beverage brewing cartridge (801) comprising a lid (803) defining a central inlet probe (810a) opening and a plurality of perimeter inlet probe openings (810b) distributed around the central inlet probe opening (as shown in Fig. 24-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the lid of claim 1 of co-pending Application No. 16/827,660, with Rivera, by providing a central inlet probe opening and a plurality of perimeter inlet probe openings distributed around the central inlet probe opening, to accommodate multiple injection nozzles (Rivera; p.0112).
Regarding claim 10, as shown in the table above, claim 15 of co-pending Application No. 16/827,660 teach all the elements of the claimed invention as set forth above, except for, wherein the lid defines one or more first twist-lock features, and wherein the sidewall defines one or more second twist-lock features configured to engage the first twist lock features.
Rivera teaches a beverage brewing cartridge (100; Fig. 17C) comprising a lid (104) defining one or more first twist-lock features (130), and a sidewall defining one or more second twist-lock features (126) configured to engage the first twist lock features (as shown in Fig. 17C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the lid and sidewall of claim 15 of co-pending Application No. 16/827,660, with Rivera, by providing one or more first twist-lock features on the lid, and one or more second twist-lock features on the sidewall configured to engage the first twist lock features, for locking the lid to the body of the cartridge.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(e) as being anticipated by Rivera (US 2021/0137302).
Regarding claim 1, Rivera teaches a beverage brewing cartridge (801; Fig. 24-31) comprising: a bottom (804) having a bottom perimeter (as shown in Fig. 24-31), the bottom having an inner bottom surface (as shown in Fig. 24-31) and an outer bottom surface opposite the inner bottom surface (as shown in Fig. 24-31); a sidewall (805) including an inner sidewall surface and an outer sidewall surface (as shown in Fig. 24-31), the sidewall extending upwardly and outwardly from the bottom perimeter to an upper rim (806) (as shown in Fig. 24-31), the upper rim defining a top opening (as shown in Fig. 24-31), the bottom and the sidewall combining to define an interior space (as shown in Fig. 24-31); a lid (803) defining an inlet probe opening (810a and/or 810b) extending through the lid (as shown in Fig. 24-31), the lid being moveable between an open position and a closed position (as shown in Fig. 24-31), the lid further being sized to cover the top opening when in the closed position (as shown in Fig. 24-31), the lid defining a central inlet probe opening (810a) and a plurality of perimeter inlet probe openings (810b) distributed around the central inlet probe opening (as shown in Fig. 24-31); a receptacle indentation (809) positioned at the bottom perimeter (as shown in Fig. 24-31) and being formed in a portion of the bottom and a portion of the sidewall (as shown in Fig. 24-3139), the receptacle indentation extending upwardly from the inner bottom surface and inwardly from the inner sidewall surface (as shown in Fig. 24-31), the receptacle indentation forming a first interior receptacle indentation wall protruding into the interior space and being surrounded by the inner bottom surface and the inner sidewall surface (as shown in Fig. 24-31); and one or more filter areas (807) defined in the sidewall (as shown in Fig. 24-31; p.0110); wherein the inner sidewall surface, the first interior receptacle indentation wall, the inner bottom surface, and the one or more filter areas are configured to combine to hold a brewing material when the brewing material is placed in the interior space (as shown in Fig. 24-31; p.0109-0110).
Regarding claim 4, Rivera teaches the beverage brewing cartridge as set forth above, wherein the receptacle indentation extends partially toward the center of the bottom surface (as shown in Fig. 24-31).
Regarding claim 5, Rivera teaches the beverage brewing cartridge as set forth above, wherein the sidewall is integrally formed with the bottom and the receptacle indentation is integrally formed with the bottom and the sidewall (as shown in Fig. 24-31).
Regarding claim 6, Rivera teaches the beverage brewing cartridge as set forth above, wherein the one or more filter areas are included in the sidewall (as shown in Fig. 24-31).
Regarding claim 7, Rivera teaches the beverage brewing cartridge as set forth above, wherein the one or more filter areas include mesh secured across filter openings in the sidewall (p.0110).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera.
Regarding claim 2, Rivera, in the embodiment shown in Fig. 24-31, teaches all the elements of the claimed invention as set forth above, except for, wherein the upper rim defines one or more notches and one or more circumferential grooves extending at least partially around the outer sidewall surface; and the lid defines one or more inwardly protruding tabs configured to insert within the one or more notches and slide into the one or more circumferential grooves.
However, Rivera teaches, in the embodiment show in Fig. 17C, wherein the upper rim defines one or more notches (as shown in Fig. 17C below) and one or more circumferential grooves (as shown in Fig. 17C below) extending at least partially around the outer sidewall surface (as shown in Fig. 17C below); and the lid defines one or more inwardly protruding tabs (130) configured to insert within the one or more notches and slide into the one or more circumferential grooves (p.0092).
[AltContent: textbox (Groove)][AltContent: textbox (Notch)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tabs)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    316
    460
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the lid and sidewall of Rivera (embodiment Fig. 24-31), with Rivera (embodiment Fig. 17C), by providing tabs on the lid, and notches and grooves on the sidewall configured to insert the tabs, for locking the lid to the body of the cartridge.
Regarding claim 3, Rivera teaches the beverage brewing cartridge as set forth above, wherein the lid includes a cylindrical surface (Rivera; as shown in Fig. 17C), the inwardly protruding tabs being formed on the cylindrical surface (Rivera; as shown in Fig. 17C).
Regarding claim 10, Rivera teaches a beverage brewing cartridge (801; Fig. 24-31) comprising: a lid (803) defining an inlet probe opening (810a and/or 810b); a body comprising: a sidewall having a circular upper rim for engagement with the lid in the closed position, a lower edge defining a lower perimeter, and an inner sidewall surface extending between the upper rim and the lower edge and an outer sidewall surface extending between the upper rim and the lower edge; a bottom wall having an inner bottom surface and an outer bottom surface opposite the inner bottom surface, the bottom surface extending across the lower perimeter such that the inner bottom surface intersects the inner sidewall surface, the inner sidewall surface and inner bottom surface combining to form an internal volume; and one or more filter areas defined in the body; wherein the sidewall, the bottom wall, the receptacle wall, and the one or more filter areas are configured to, in combination, retain a dry beverage medium within the internal volume.
Rivera fails to disclose, in the embodiment shown in Fig. 24-31, wherein the lid defines one or more first twist-lock features, and wherein the sidewall defines one or more second twist-lock features configured to engage the first twist lock features.
Rivera teaches, in the embodiment show in Fig. 17C, a beverage brewing cartridge (100; Fig. 17C) comprising a lid (104) defining one or more first twist-lock features (130), and a sidewall defining one or more second twist-lock features (126) configured to engage the first twist lock features (as shown in Fig. 17C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the lid and sidewall of Rivera (embodiment shown in Fig. 24-31, with Rivera (embodiment shown in Fig. 17C), by providing one or more first twist-lock features on the lid, and one or more second twist-lock features on the sidewall configured to engage the first twist lock features, for locking the lid to the body of the cartridge.
Regarding claim 11, Rivera teaches the beverage brewing cartridge as set forth above, wherein the one or more first twist-lock features include one or more tabs (as shown in Fig. 17C) secured to the lid (as shown in Fig. 17C).
Regarding claim 12, Rivera teaches the beverage brewing cartridge as set forth above, wherein the one or more second twist-lock features comprise: one or more notches (as shown in Fig. 17C above) extending into the sidewall from the upper rim (as shown in Fig. 17C above) and sized to receive the one or more tabs (p.0092); and one or more circumferential grooves (as shown in Fig. 17C above) extending around the sidewall from the one or more notches and positioned to receive the one or more tabs responsive to rotation of the lid with the tabs positioned within the one or more notches (p.0092).
Regarding claim 13, Rivera teaches the beverage brewing cartridge as set forth above, further comprising a cylindrical surface defined by the lid (as shown in Fig. 17C above), the one or more tabs extending inwardly from the cylindrical surface (as shown in Fig. 17C above).
Regarding claim 14, Rivera teaches the beverage brewing cartridge as set forth above, wherein the one or more circumferential grooves extend inwardly from the outer sidewall surface (as shown in Fig. 17C above).
Regarding claim 15, Rivera teaches the beverage brewing cartridge as set forth above, further comprising an outlet probe receptacle (809) extending inwardly from the inner sidewall surface and inwardly into the bottom wall toward a center of the bottom wall (as shown in Fig. 24-31), the outlet probe receptacle further having a receptacle wall configured as an indentation extending into the internal volume (as shown in Fig. 24-31).
Regarding claim 16, Rivera teaches the beverage brewing cartridge as set forth above, further comprising a plurality of perimeter inlet probe openings (810b) distributed around the inlet probe opening (as shown in Fig. 24-31).
Regarding claim 17, Rivera teaches the beverage brewing cartridge as set forth above, wherein the one or more filter areas are defined in the sidewall (as shown in Fig. 24-31).
Regarding claim 18, Rivera teaches the beverage brewing cartridge as set forth above, wherein the one or more filter areas include mesh secured across filter openings in the sidewall (p.0110).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of DeMiglio (US 2019/0069710).
Regarding claims 8 and 19, Rivera teaches all the elements of the claimed invention as set forth above, except for, wherein the filter openings include two or more rows of filter openings, each row of the two or more rows of filter openings including a plurality of filter openings distributed circumferentially around the sidewall.
DeMiglio teaches a beverage brewing cartridge (20) comprising filter openings (38); wherein the filter openings include two or more rows of filter openings (as shown in Fig. 2-3), each row of the two or more rows of filter openings including a plurality of filter openings distributed circumferentially around the sidewall (as shown in Fig. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the filter openings of Rivera, with DeMiglio, by providing rows of filter openings, as an alternative to the configuration of Rivera, to comply with the user filtering requirements.
Furthermore, it would have been an obvious matter of design choice to provide the filter openings in a row configuration since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the configuration of Rivera.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Sasena (US 2021/0127889).
Regarding claims 9 and 20, Rivera teaches all the elements of the claimed invention as set forth above, except for, wherein the lid comprises a plurality of indentations around a perimeter of the lid.
Sasena teaches a beverage brewing cartridge (4) comprising a lid (54) including a plurality of indentations around a perimeter of the lid (as shown in Fig. 1 below).

[AltContent: textbox (Indentations)]
[AltContent: textbox (Indentations)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    709
    601
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the lid of Rivera, with Sasena, by providing a plurality of indentations around a perimeter of the lid, for better grip when opening and closing the lid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0367064, US 2021/0289978 and US 9,402,501.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        08/17/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761